DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the interview held on 07/26/2021 claim and drawing objections are hereby withdrawn.
Allowable Subject Matter
	Claims 1-16 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the applicant’s summary of interview filed on 07/26/2021.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 and 8, for example:
	Claim 1 relates to operating the transducers with different frequencies producing a time varying phase relationship between carriers at the different frequencies on spatially adjoining modulation channels emanating from adjoining transducers; and directing beams passing through the adjoining modulation channels to a deflector that scans the beams over the surface of a workpiece to form a pattern, whereby critical line width performance is improved.

	Claims 1 and 8 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, different carrier frequencies are used on the different AOM channels the interference pattern will no longer be static. The interference pattern will travel through the crystal with a speed given by the frequency difference between adjacent AOM channels. The amplitude imprint on the laser beam will change over time and the impact on the exposure result will change as well. If these changes occur quickly enough, the overall impact on the exposure result will be an improvement compared to the default configuration with the same frequency on all channels. 
Claims 2-7 and 9-16, which depend from either claim 1 or 8, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 28, 2021